IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   October 20, 2009
                                  No. 08-61120
                               Conference Calendar              Charles R. Fulbruge III
                                                                        Clerk

JODY HALL,

                                             Plaintiff-Appellant

v.

MISSISSIPPI BAND OF CHOCTAW INDIANS JUSTICE COMPLEX; TERRY
PALMER, Jailer or Sheriff,

                                             Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 1:08-CV-152


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Jody Hall, Mississippi prisoner # L3845, moves for permission to proceed
in forma pauperis (IFP) to appeal the dismissal of his 42 U.S.C. § 1983 complaint
for failure to state a claim. The district court denied Hall leave to proceed IFP
on appeal, certifying that the appeal was not taken in good faith for the reasons
set forth in the magistrate judge’s report and recommendation. Hall has failed
to adequately brief the issues raised in the district court’s certification decision.


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-61120

He therefore has not shown that the district court’s determination that his
appeal would be frivolous was incorrect. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Consequently, his
request for IFP is denied, and his appeal is dismissed as frivolous. See Baugh
v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5 TH C IR. R. 42.2.
      The district court’s dismissal and the dismissal of this appeal count as two
strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388
(5th Cir. 1996). Hall is cautioned that, if he accumulates three strikes, he will
not be able to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                          2